DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive.  The Applicant’s representative presents arguments to address the rejection of claims 1-20 under 35 USC 101.  The Applicant’s representative argues that the claims are directed to patentable subject matter as not being directed to an abstract idea under Step 2A-prong 1 and integrated into a practical application under Step 2A-prong 2 (see Remarks 1/22/22, pg. 10-12).  The Examiner respectfully disagrees.
With respect to the arguments under Step 2A-prong 1 analysis, the Applicant’s representative argues the amended claims include limitations to “generate a randomized game outcome for symbol positions of a base game using random number generator (RNG) output with reel strips, at least one of which includes free game accumulation symbols” (Claim 1) which cannot be performed in the human mind (see Remarks, pg. 10).  Specifically, the Applicant asserts that that by “using the RNG output to identify a reel stop position on the reel strip(s) that causes at least one free game accumulation symbol to appear” (Remarks, pg. 11) and the recitation of “free game meters of the present claims” (Remarks, pg.  11)  which are used to track a number of free games the claims are not mental process because they cannot be performed in the human mind (see Remarks, pg. 11-12).  The Examiner respectfully disagrees.  As discussed in the Non-Final Rejection, dated 10/13/21, the claims have been construed as being directed to both a certain method of organizing see Non-Final Rejection – 10/13/21, pg. 6-8).  The limitations in the claims present various rules and/or instruction to manage a game.  Such limitations have been deemed to fit within the category of a certain method of organizing human activity (see MPEP 2106.05(a)).  For at least these reasons, the Applicant’s argument is not persuasive under Step 2A-prong 1.
Moreover, the claimed steps such as “evaluate the plurality of symbols” (Claim 1) and “determine whether an accumulation condition is satisfied based on the plurality of symbols displayed during the base game” (Claim 1) have been construed as mental processes as they are directed to an observation of game symbols, evaluation of symbols, judgment of game symbols, and/or opinion which have been analyzed as part of the abstract idea.  Although the claims recite additional elements such as limitations directed to an RNG output and a memory to store free game meters, these additional elements do not transform the analysis under Step 2A-prong 1 because a claim that requires a computer may still recite a mental process (see MPEP 2106.04(a) III C).  For instance, by performing these mental steps using a processor, RNG, and/or memory they may still recite a mental process when they invoke the concept on i) a general computer, ii) in a computer environment, or iii) use a computer as a tool to perform the concept (see MPEP 2106.04(a) III C.).  Therefore the Examiner is not persuaded that these additional elements should be construed only under prong 1 evaluation1.  For at least these reasons, the Applicant’s argument is not persuasive.
With respect to the arguments under Step 2A-prong 2, the Applicant’s representative argues that the randomized game outcome using “RNG output and reel strips are directed tied to the accumulation condition determination and the persistent tracking in memory of the free game Remarks, pg. 12) integrate the claim into a practical application (see Remarks, pg. 12).  The Examiner respectfully disagrees.  The additional elements of the RNG output, the reel strips, and the tracking of memory do not integrate the claim into a practical application because they merely recite use of these additional elements by invoking general purpose computer components as a tool to implement the abstract idea, extra solution activity to manage the social activity, and/or a technological environment in which to perform the abstract idea.  For at least these reasons the Applicant’s argument is not persuasive and the rejection has been maintained below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more. The claims, as exemplified by limitations of Independent Claim 1, recites a certain method of organizing human activity and/or mental processes such as “initiate a base game” – certain method of organizing human activity), “the base game displaying a plurality of symbols across a plurality of rows, at least one reel strip of the one or more reel strips includes one or more free game accumulation symbols” – certain method of organizing human activity (e.g., managing a social activity including rule and instruction), “evaluate the plurality of symbols displayed in the plurality of rows to determine an outcome of the base game” – certain method of organizing human activity and/or mental processes; “determine whether an accumulation condition is satisfied based on the plurality of symbols displayed during the base game” – certain method of organizing human activity and/or mental process; “identify a reel stop position on at least one reel strip that causes at least one of the one or more free game accumulation symbols to appear in the plurality of symbols” – certain method of organizing human activity and/or mental process; “in response to the  certain method of organizing human activity including rule and instruction; “wherein each free game meter of the plurality of free game meters is associated with one feature game of a plurality of feature games and only incremented in response to one type of accumulation symbol of a plurality of types of accumulation symbols and only incremented in response to the one type of accumulation symbol displayed during the base game” – certain method of organizing human activity including rule and instruction; “wherein each free game meter stores a number of free games that will be awarded to a player when the feature game associated with the free game meter is triggered from the base game” –certain method of organizing human activity including rule and instruction; “wherein each feature game of the plurality of feature games is associated with a respective number of rows that is different than the first number of rows associated with the base game” –certain method of organizing human activity including rule and instruction.  For at least these reasons, the claims are found to recite an abstract idea concept under Step 2A-prong 1.  
This judicial exception is not integrated into a practical application because the remaining limitations such as “that generates a randomized game outcome for a plurality of symbol positions based at least in part on random number generator (RNG) output and one or more reel strips, the base game displaying a plurality of symbols across a first number of rows”, “the accumulation condition including using the RNG output”,  “a plurality of free game meters stored in the memory, the plurality of free game meters being persistent in the memory between plays of the base game”, and “control the display device to display each of the plurality of free game meters during play of the base game and to provide a visual indication of a respective number of accumulated free games for each feature game” recite mere instructions to invoke a general purpose computer as a tool to invoke the abstract idea, amount to extra solution activity of the abstract idea and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f), (g), and (h)).  The remaining see MPEP 2106.05(f) and (h)).  For at least these reasons, the claims do not recite additional elements which integrate the claim into a practical application under Step 2A-prong 2.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as “a display device”, “a processor” and “a memory” are well-known, routine, and conventional components known to one of ordinary skill in the gaming arts.  As disclosed in Vancura et al. (US 2010/0029381 A1), a conventional gaming machine includes a game controller (e.g., a processor), a memory device, and a display device to present the game to the user (see Vancura, Fig. 1, 0008, 0037-0040).   For at least these reasons, the additional elements are not found to add significantly more to supply an inventive concept.  It follows that the claims are found to recite an abstract idea without significantly more.
  With respect to independent Claims 8, the claim recites the embodiment directed to a networked system which does not alter the two-part analysis discussed above with respect to Claim 1.  Similarly, independent Claim 15 recites a method of electronic gaming on an electronic gaming machine as discussed above with respect to Claim 1 and does not change the analysis.  Moreover, dependent claims 2-7, 9-14, and 16-20 have been analyzed and reviewed and do not appear to change the analysis as they merely recite further elements of the abstract idea, invoke highly-generalized computer components to implement the abstract idea, recite extra solution activity, or provide a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks by Applicant’s argue that the use of the RNG and memory are critical to the operation of the claimed invention and as best understood should remain under Step 2A-prong 1 evaluation and not under Prong 2 evaluation as listed in the Non-Final Rejection – 10/13/21.  The Examiner notes that the Remarks appear to contain a typographical error that the argued limitations should be construed under Prong 2 evaluation and that the Applicant intended it to read as “Prong 1 evaluation”.  If this assumption is incorrect, the Examiner encourages the Applicant to clarify the remarks.